UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION STATEMENT Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) o Definitive Information Statement PASSPORT ARTS INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the Appropriate Box): x No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 4. Proposed maximum aggregate value of transaction 5. Total fee paid o Check box if any party of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. PASSPORT ARTS INC. 1110 South Avenue, Suite 100 Staten Island, NY 10314 (212) 768-7687 NOTICE OF SHAREHOLDER ACTION BY WRITTEN CONSENT To the Stockholders of Passport Arts Inc.: This Information Statement is furnished to the stockholders of Passport Arts Inc., a Nevada corporation (“Passport Arts or the Corporation”), in connection with our prior receipt of approval by written consents, inlieu of a special meeting, of the holder of a majority of our common stock authorizing the board of directors of Passport Arts, to: (i) effectuate the reincorporation of Passport Arts to the State of Delaware from the State of Nevada to be accomplished by the merger of Passport Arts with awholly owned subsidiary, Soupman, Inc. (‘Soupman”), a Delaware corporation, with Soupman surviving the merger (the “Domicile Change”); and (ii) approving the Passport Arts 2010 Stock Incentive Plan (“SOP”). On December 15, 2010, Passport Arts obtained the approval of the Domicile Change and SOP by written consent of a stockholder that is the record owner of 3,360,100 shares of common stock which represents over 50% of the voting power as of December 15, 2010.The Domicile Change cannot be effectuated until 20 days after the mailing of this Information Statement and after the requisite filings are made with the Secretary of State of the States of Nevada and Delaware. PASSPORT ARTS IS NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED TO NOT SEND A PROXY. Because the written consent of the holders of a majority of our voting power satisfies all applicable stockholder voting requirements, we are not asking for a proxy: please do not send us one. Only stockholders of record at the close of business on December 15, 2010 (the “Record Date”) shall be given a copy of the Information Statement.The date on which this Information Statement will be sent to stockholders will be on or about January, 2011. The accompanyinginformation statement is for information purposes only.Please read it carefully. By Order of the Board of Directors /s/ Arnold Casale Arnold Casale Chief Executive Officer December 23, 2010 This information statement is being furnished to all holders of the common stock of Passport Arts in connection with the proposed action by Written Consent to authorize the board of directors to carry out the process to move the domicile of the Corporation from the State of Nevada to the State of Delaware and to authorize the approval of the Passport Arts 2010 Stock Incentive Plan. ITEM 1. INFORMATION STATEMENT This information statement is being furnished to all holders of the common stock of Passport Arts, in connection with resolutions of the Board of Directors and the written consent of the holder of in excess of 50% of the voting rights of the shareholders of Passport Arts. The Board of Directors, as approved by the written consent of the holder of in excess of 50% of the voting rights of the shareholders of Passport Arts, provides public notice of the approval and authorization to carry out the process to move the domicile of the Corporation from the State of Nevada to the State of Delaware.In addition, the holder of in excess of 50% of the voting rights of the shareholders of Passport Arts approved the adoption of the 2010 Stock Incentive Plan. The Board of Directors has unanimously approved the Domicile Change and SOP and a person owning a majority of the outstanding voting securities of Passport Arts, has adopted, ratified and approved the proposed actions. No other votes are required or necessary to effectuate the proposed actions. See the caption "Vote Required for Approval" below. Such action by our shareholders will be effective 20 calendar days after the date this Information Statement is first mailed to our shareholders and after the filing of required notices with the Nevada Secretary of State's office and the State of Delaware. The Annual Report on Form 10-K for the year ended August 31, 2010, and any reports on Form 8-K and 10-Q filed by Passport Arts during the past year with the Securities and Exchange Commission may be viewed on the Securities and Exchange Commission’s website at www.sec.gov in the Edgar Archives. Passport Arts is presently current in the filing of all reports required to be filed by it. See the caption Additional Information, below. GRANT AUTHORITY TO THE BOARD OF DIRECTORS TO THE REINCORPORATION MERGER Passport Arts believes that the reincorporation in Delaware will provide a greater measure of flexibility and simplicity in corporate transactions and reduce taxes and other costs of doing business. We also believe Delaware provides a recognized body of corporate law that will facilitate corporate governance by our officers and directors. Delaware is a favorable legal and regulatory environment in which to operate and where a substantial number of Fortune 500 companies and New York and American Stock Exchange listed firms are incorporated today. For many years, Delaware has followed a policy of encouraging incorporation in that state and, in furtherance of that policy, has adopted comprehensive, modern and flexible corporate laws that are periodically updated and revised to meet changing business needs. As a result, many major corporations have initially chosen Delaware for their domicile or have subsequently reincorporated in Delaware in a manner similar to that which we proposed. Because of Delaware's longstanding policy of encouraging incorporation in that state, and consequently its preeminence as the state of incorporation for many major corporations, the Delaware courts have developed a considerable expertise in dealing with corporate issues and a substantial body of case law has developed construing Delaware law and establishing public policies with respect to Delaware corporations. It is anticipated that Delaware corporate law will continue to be interpreted and explained in a number of significant court decisions that may provide greater predictability with respect to our corporate legal affairs. Certain aspects of Delaware corporate law have, however, been criticized on the ground that they do not afford minority shareholders the same substantive rights and protection as are available in a number of other states. In addition, the Domicile Change will also result in a change in our corporate name to Soupman, Inc. which will allow us to reflect the changing nature of our business. PROCESS TO REDOMICILE. The Nevada corporation, Passport Arts, will enter into an agreement of merger with its subsidiary, Soupman, that will allow for all debts, assets, obligations, shares and the current officers to continue after the merger is completed and the separate existence of Passport Arts shall cease. Soupman, the Delaware corporation, will survive the merger. After the reincorporation merger, each share of common stock of the Nevada corporation will be exchanged for one share of common stock of Soupman. Upon consummation of the reincorporation merger, the shareholders of the Nevada Corporation will become shareholders of Soupman which is a corporation formed under the laws of the State of Delaware and their rights as shareholders will be governed by the laws of the State of Delaware. Each share of Soupman owned by us will be cancelled and resume to the status of authorized and unissued common stock.Filings to formalize those actions will be filed with the appropriate officials in the States of Nevada and Delaware. Upon the filing with the respective states being accepted and the completion of the 20 day mailing waiting period required under the Securities Exchange Act of 1934 for this Information Statement, the actions described will then become final and the shareholders of Passport Arts will be shareholders of Soupman. Passport Arts is currently authorized to issue 100,000,000 shares of its common stock of which 3,893,600 shares wereissued and outstanding on December 15, 2010 and 100,000,000 shares of preferred stock of which no shares are currently issued and outstanding. Shareholders holding votes equal to not less than 3,360,100 of the voting rights have consented in writing to the proposal, this constitutes approval of not less than 86.30% of the voting rights entitled to vote in any shareholder action as of the Record Date. The stated voting rights of the preferred shares outlined above will constitute a majority of all votes on any matter presented to the shareholders. 1 EFFECT OF THE CHANGE IN DOMICILE The change in domicile will not result in a change in management, assets, liabilities or net worth. As previously stated, the Nevada corporation in which the shareholders will own stock will have a new name Soupman, Inc. The name of the Delaware corporation will reflect the new business of Passport Arts, the soup business. The articles of incorporation and bylaws of Soupman at the time of the merger shall remain the articles of incorporation and bylaws of the surviving entity. The existing Delaware corporation will have a total authorized common stock of 75,000,000, par value $.001 per share and 25,000,000 shares of preferred stock, $.001 per share, with the same rights and designations as currently exists. In addition, there will be certain procedural differences such as the registered office and agent of Passport Arts is an office and agent in Nevada and for Soupman is an office and agent in Delaware. There are also substantive differences between the Nevada corporate law and the Delaware corporate law. Certain substantive changes to the Articles of Incorporation, Bylaws and many of the material differences between Nevada and Delaware law are discussed below. Such summary does not purport to be complete and is qualified in its entirety by reference to the Delaware and Nevada corporate laws and our Articles of Incorporation and Bylaws. All issued and outstanding options, warrants, and convertible securities would be appropriately adjusted for the reincorporation merger on the same basis as the shares and all shares outstanding on the effective date of the reincorporation merger would convert into one share of the new Delaware corporation with the same rights, options, voting powers and entitlements as previously held through the Nevada corporation. All shares, options, warrants or convertible securities that Passport Arts has agreed to issue (or agrees to issue prior to the effective date of the move) also will be appropriately adjusted to reflect the new Delaware Corporation. After the reincorporation merger is authorized and completed administratively there will not be a requirement that shareholders obtain new or replacement share certificates. Each holder of record of shares of Passport Arts’ common stock that is outstanding on the effective date of the move may contact Passport Arts’ transfer agent to exchange the old Nevada certificates for new Delaware certificates representing the number of shares of common shares into which the existing shares have been converted as a result of the reincorporation merger. Changes from Delaware law to Nevada law When the Merger is completed, the rights of shareholders will be governed by Soupman’s articles of incorporation and bylaws and the Delaware General Corporation Law ("DGCL"). Shareholders should consider the following comparison of the DGCL and Soupman’s articles of incorporation and bylaws, on the one hand, and the Nevada Revised Statutes ("NRS") and the Passport Art’s existing certificate of incorporation and bylaws, on the other. This comparison is not intended to be complete and is qualified in its entirety by reference to the DGCL and Soupman's articles of incorporation and bylaws and the NRS and Passport Arts’ certificate of incorporation and bylaws.Soupman 's articles of incorporation and its bylaws are attached hereto as an exhibit. Passport Arts’ existing certificate of incorporation and bylaws are also attached hereto as an exhibit. The DGCL and Soupman 's articles of incorporation and bylaws contain provisions that could have an anti-takeover effect. The provisions included in Soupman 's articles of incorporation and bylaws are intended to enhance the likelihood of continuity and stability in the composition of the board of directors and in the policies formulated by the board of directors and to discourage transactions that may involve an actual or threatened change of control of Soupman that the Board of Directors does not believe is in the best interests of shareholders. The NRS provides that any merger, consolidation or share exchange of a Nevada corporation, as well as the sale, lease, exchange or disposal of all or substantially all of its assets not in the ordinary course of business, generally must be recommended by the Board of Directors and approved by a vote of a majority of the outstanding shares of stock of the corporation entitled to vote on such matters, unless the articles of incorporation provide otherwise. Under the NRS, the vote of the shareholders of a corporation surviving a merger is not required if: (a) The articles of incorporation of the surviving domestic corporation will not differ from its articles before the merger; (b) each stockholder of the surviving domestic corporation whose shares were outstanding immediately before the Effective date of the merger will hold the same number of shares, with identical designations, preferences, limitations and relative rights immediately after the merger; (c) the number of voting shares outstanding immediately after the merger, plus the number of voting shares issued as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than 20% the total number of voting shares of the surviving domestic corporation outstanding immediately before the merger; and (d) the number of participating shares outstanding immediately after the merger, plus the number of participating shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than 20% the total number of participating shares outstanding immediately before the merger. The DGCL contains similar provisions. 2 Under the NRS and DGCL, unless the articles of incorporation of a corporation otherwise provide, amendments of its articles of incorporation generally require the approval of the holders of a majority of the outstanding stock entitled to vote on the amendment, and if the amendment would increase or decrease the number of authorized shares of any class or series or the par value of shares of that class or series or would adversely affect the rights, powers or preferences of that class or series, a majority of the outstanding stock of that class or series also would be required to approve the amendment. Under the DGCL, directors can amend the bylaws of a corporation only if the right to do so is expressly conferred upon the directors in its certificate of incorporation. In contrast, under the NRS, the directors are free to amend the bylaws. Under the NRS a special meeting of shareholders can be called by the corporation's board of directors , any two directors or the President.Underthe DGCL, a special meeting of shareholders can be called by the corporation's board of directors or by any person or persons authorized by the corporation's articles of incorporation or bylaws. Under Soupman's bylaws, special meetings of the shareholders, for any purpose or purposes unless otherwise prescribed by statute, may be called by the Chief Executive Officer or by the Board of Directors, and shall be called by the Chief Executive Officer at the request of the holders of not less than 10% of all the outstanding shares of the corporation entitled to vote at the meeting. Under Passport Arts’ bylaws, the difference is that the special meeting may be called only by the Chairman of the Board, Vice Chairman or Chief Executive Officer. Both the NRS and the DGCL permit corporate action without a meeting of shareholders upon the written consent of the holders of that number of shares necessary to authorize the proposed corporate action being taken, unless the certificate of incorporation or bylaws expressly provide otherwise. If proposed corporate action is taken without a meeting by less than the unanimous written consent of shareholders, the DGCL requires that prompt notice of the taking of the action be sent to those shareholders who have not consented in writing (the NRS does not requires this). Passport Arts’ and Soupman's bylaws both provide that corporate action without a meeting of shareholders may be taken by holders of outstanding stock having not less than the minimum number of votes that would be necessary to authorize such action at a meeting. The bylaws of Passport Arts provide that the number of directors shall be one or more as determined from time to time by the board Soupman's bylaws also specify not less than one. Under both sets of bylaws, the directors are to serve until the next annual meeting of the shareholders. No holder of Soupman common stock or Passport Arts common stock has the right to vote cumulatively in the election of directors. Under the DGCL, any director or the entire board of directors may be removed, with or without cause, by the holders of a majority of the shares entitled to vote in an election of directors unless provided otherwise by the corporation's certificate of incorporation. Under the NRS, any director may be removed by the vote of shareholders representing not less than two-thirds of the voting power entitled to vote. The NRS does not distinguish between removal with or without cause.The bylaws of Passport Arts follow the provisions in the NRS; Soupman's bylaws are silent on the removal of directors, therefore the DGCL would control. Under both the Soupman’s bylaws and Passport Art’s bylaws, newly created directorships resulting from any increase in the number of directors or any vacancies on the board of directors may be filled by the affirmative vote of a majority of the directors then in office. In addition, both sets of bylaws provide that the directors elected to fill vacancies on the board of directors will hold office until the next annual meeting of the shareholders. The NRS and the DGCL both have provisions and limitations regarding directors' liability. The NRS and DGCL permit a corporation to include in its articles or certificate of incorporation a provision that eliminates or limits the personal liability of a director to the corporation or its shareholders for monetary damages. However, under the DGCL this provision may not eliminate or limit the liability of a director: (1) for any breach of the director's duty of loyalty to the corporation or its shareholders; (2) for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; (3) for declaration of unlawful dividends or illegal redemptions or stock repurchases; or (4) for any transaction from which the director derived an improper personal benefit. Under the NRS, the limitation of liability is for other than acts or omissions which involve intentional misconduct, fraud, or a knowing violation of law. The certificate of incorporation of Passport Arts contains provisions which follow the numbered items listed above. While these provisions provide directors with protection from awards for monetary damages for breaches of their duty of care, it does not eliminate that duty. Accordingly, these provisions have no effect on the availability of equitable remedies like an injunction or rescission based on a director's breach of his duty of care. These provisions apply to an officer only if he/she is also a director and is acting in the capacity as a director, and does not apply to officers who are not directors. Both the NRS and the DGCL generally permit a corporation to indemnify its directors and officers against expenses, judgments, fines and amounts paid in settlement actually and reasonably incurred in connection with a third-party action, other than a derivative action, and against expenses actually and reasonably incurred in the defense or settlement of a derivative action, provided that there is a determination that the individual acted in good faith and in a manner reasonably believed to be in or not opposed to the best interests of the corporation. That determination must be made, in the case of an individual who is a director or officer at the time of the determination: (1) by a majority of the disinterested directors, even though less than a quorum; (2) by independent legal counsel, regardless of whether a quorum of disinterested directors exists; or (3) by a majority vote of the shareholders, at a meeting at which a quorum is present. Both the NRS and the DGCL require indemnification of directors and officers for expenses relating to a successful defense on the merits or otherwise of a derivative or third-party action. Also, both the NRS and the DGCL permit a corporation to advance expenses relating to the defense of any proceeding to directors and officers contingent upon those individuals' commitment to repay any advances unless it is determined ultimately that those individuals are entitled to be indemnified. Passport Arts’ and Soupman’s bylaws make indemnification of directors and officers mandatory to the fullest extent permitted by law. Soupman's bylaws provide for the advancement of expenses to defend claims and establish procedures for determining whether a director or officer is entitled to indemnification and enforcing rights to indemnification and advancement of expenses. 3 Both the NRS and the DGCL permit corporations to purchase or redeem their own shares of capital stock, except, under the DGCL, when the corporation is impaired or when such purchase or redemption would cause any impairment of the capital of the corporation. No holder of Passport Arts or Soupman common stock has a preemptive right to subscribe to any or all additional issues of the stock of Soupman or Passport Arts. Under both the NRS and the DGCL, any stockholder with a proper purpose may inspect and copy the books, records and stockholder lists of the corporation. EXISTING CERTIFICATES SHOULD NOT BE SENT TO THE CORPORATION OR THE TRANSFER AGENT BEFORE THE EFFECTIVE DATE OF THE FILING OF THE PROPOSED MOVE. Unless and until the shareholder forwards a completed letter of transmittal, together with certificates representing such shareholder's shares of Nevada common stock to the transfer agent and receives in return a new certificate representing shares of Delaware common stock, such shareholder's existing common stock shall be deemed equal to the number of shares of Delaware common shares to which such shareholder is entitled as a result of the move. CERTAIN FEDERAL INCOME TAX CONSIDERATIONS The following discussion describes certain material federal income tax considerations relating to the proposed reincorporation merger. This discussion is based upon the Internal Revenue Code, existing and proposed regulations thereunder, legislative history, judicial decisions, and current administrative rulings and practices, all as amended and in effect on the date hereof. Any of these authorities could be repealed, overruled, or modified at any time. Any such change could be retroactive and, accordingly, could cause the tax consequences to vary substantially from the consequences described herein. No ruling from the Internal Revenue Service (the "IRS") with respect to the matters discussed herein has been requested, and there is no assurance that the IRS would agree with the conclusions set forth in this discussion. This discussion may not address federal income tax consequences that may be relevant to particular shareholders in light of their personal circumstances or to shareholders who may be subject to special treatment under the federal income tax laws. This discussion also does not address any tax consequences under state, local or foreign laws. SHAREHOLDERS ARE URGED TO CONSULT THEIR TAX ADVISORS AS TO THE PARTICULAR TAX CONSEQUENCE OF THE MOVE FOR THEM, INCLUDING THE APPLICABILITY OF ANY STATE, LOCAL OR FOREIGN TAX LAWS, CHANGES IN APPLICABLE TAX LAWS AND ANY PENDING OR PROPOSED LEGISLATION. The reincorporation merger is intended to be a tax-free recapitalization to the Corporation and its shareholders. Shareholders will not recognize any gain or loss for federal income tax purposes as a result of the reincorporation merger. The holding period for shares of common stock after the move will include the holding period of shares of common stock before the reincorporation merger, provided, that such shares of common stock are held as a capital asset at the effective date of the amendment. The adjusted basis of the shares of common stock after the move will be the same as the adjusted basis of the shares of common stock before the reincorporation merger. 4 Passport Arts believes that the foregoing addresses the material United States federal income tax consequences of the Domicile Change to shareholders. The opinion is based upon the Code, applicable Treasury Regulations, judicial decisions and current administrative rulings, all of which are subject to change with retroactive effect. The tax consequences to shareholders of the Domicile Change may be affected by their particular circumstances and by the applicability to them of one or more special rules like those which apply to dealers in securities, foreign persons, mutual funds, insurance companies and persons who do not hold their shares as capital assets. Therefore, Passport Arts urges shareholders to consult their own tax advisors concerning the effect of the Domicile Change upon them, including the effect of any state, local or other tax to which they may be subject. An opinion of tax counsel will not be provided to shareholders. QUESTIONS AND ANSWERS REGARDING THE ACTIONS Q. WHY HAS THE PROPOSAL BEEN MADE TO AUTHORIZE THE REINCORPORATION MERGER FROM NEVADA TO DELAWARE? A. Our Board of Directors believes that the reincorporation in Delaware will provide a greater measure of flexibility and simplicity in corporate transactions and reduce taxes and other costs of doing business. WHY HAS THE PROPOSAL BEEN MADE TO ADOPT A STOCK INCENTIVE PLAN? Our board of directors believes that the adoption of the 2010 Stock Incentive Plan will increase our ability to attract and retain talented employees, consultants and directors and thereby enhance our growth and profitability. Q. HAS THE BOARD OF DIRECTORS APPROVED THE PROPOSALS TO CONDUCT THE PROPOSED REINCORPORATION MERGER AND THE STOCK INCENTIVE PLAN? A. All members of the Board of Directors have approved the proposed reincorporation merger and stock incentive plan as is in the best interest of Passport Arts and the best interest of the current shareholders of Passport Arts. Q. WILL THE PROPOSED REINCORPORATION MERGER RESULT IN ANY TAX LIABILITY TO ME? A. The proposed reincorporation merger is intended to be tax free for federal income tax purposes. Q. WHAT VOTE OF THE SHAREHOLDERS WILL RESULT IN THE PROPOSALS BEING PASSED? A. To approve the proposals, the affirmative vote of a majority of the voting rights of the common stock and other shares holding voting rights is required. Consents in favor of the proposal have already been received from shareholders holding a majority of the voting securities of Passport Arts. Q. WHO IS PAYING FOR THIS INFORMATION STATEMENT? A. Passport Arts will pay for the delivery of this information statement. Q. WHOM SHOULD I CONTACT IF I HAVE ADDITIONAL QUESTIONS? A: Arnold Casale, Chief Executive Officer of Passport Arts Inc.,1110 South Avenue, Suite 100, Staten Island, NY 10314, telephone: (212) 768-7687. VOTE REQUIRED FOR APPROVAL The Board of Directors of Passport Arts have adopted, ratified and approved the proposal to authorize the reincorporation merger and the adoption of the SOP and shareholders of the Corporation holding a majority of the voting power on the Record Date have approved the proposed reincorporation merger to the shareholders for their approval. 5 DISSENTER'S RIGHTS OF APPRAISAL Any stockholders who vote shares against the reincorporation merger may, under certain conditions, become entitled to be paid for his or her shares of the Corporation's capital stock in lieu of receiving shares of the Delaware corporation. Under Nevada Law Section 92A.380, you, the Corporation's stockholder, have the right to dissent from the reincorporation merger and demand payment of the fair value of your shares of the Corporation's capital stock and are urged to read the full text of the Nevada dissenters' rights statute, which is reprinted in its entirety and attached as Attachment F to this Information Statement. Under Nevada Law, "fair value" is defined with respects to dissenter's shares, as "the value of the shares immediately before the effectuation of the corporate action to which he objects, excluding any appreciation or depreciation in anticipation of the corporate action unless exclusion would be inequitable." The following is a brief summary of the relevant portions of Nevada Law Sections 92A.300 to 92A.500, attached hereto in its entirety as ExhibitH to this Information Statement, which sets forth the procedure for exercising dissenters' rights with respect to the change in domicile and demanding statutory appraisal rights. This discussion and Appendix F should be reviewed carefully by you if you wish to exercise statutory dissenters' rights or wish to preserve the right to do so, because failure to strictly comply with any of the procedural requirements of the Nevada dissenters' rights statute may result in a termination or waiver of dissenters' rights under the Nevada dissenters' rights statute. If you elect to assert dissenters' rights in connection with the reincorporation merger, you must comply with the following procedures: Within 10 days after the effective time of the reincorporation merger, we will give written notice of the effective time of the change in domicile by certified mail to each stockholder. The notice provided by us will also state where demand for payment must be sent and where share certificates shall be deposited, among other information. Within the time period set forth in the notice, which may not be less than 30 days nor more than 60 days following the date notice is delivered, the dissenting stockholder must make a written demand on us for payment of the fair value of his or her shares and deposit his or her share certificates in accordance with the notice. Within 30 days after the receipt of demand for the fair value of the dissenters' shares, we will pay each dissenter who complied with the required procedures the amount it estimates to be the fair value of the dissenters' shares, plus accrued interest. Additionally, we shall mail to each dissenting stockholder a statement as to how fair value was calculated, a statement as to how interest was calculated, a statement of the dissenters' right to demand payment of fair value under Nevada law, and a copy of the relevant provisions of Nevada law. A dissenting stockholder, within 30 days following receipt of payment for the shares, may send us a notice containing such stockholder's own estimate of fair value and accrued interest, and demand payment for that amount less the amount received pursuant to our payment of fair value to such stockholder. If a demand for payment remains unsettled, we will petition the court to determine fair value and accrued interest. If we fail to commence an action within 60 days following the receipt of the stockholder's demand, we will pay to the stockholder the amount demanded by the stockholder in the stockholder's notice containing the stockholder's estimate of fair value and accrued interest. All dissenting stockholders, whether residents of Nevada or not, must be made parties to the action and the court will render judgment for the fair value of their shares. Each party must be served with the petition. The judgment shall include payment for the amount, if any, by which the court finds the fair value of such shares, plus interest, exceeds the amount already paid. If the court finds that the demand of any dissenting stockholder for payment was arbitrary, vexatious or otherwise not in good faith, the court may assess costs, including reasonable fees of counsel and experts, against such stockholder. Otherwise the costs and expenses of bringing the action will be determined by the court. In addition, reasonable fees and expenses of counsel and experts may be assessed against us if the court finds that it did not substantially comply with the requirements of the Nevada dissenters' rights statute or that it acted arbitrarily, vexatiously, or not in good faith with respect to the rights granted to dissenters under Nevada law. ADOPTION OF 2 BACKGROUND AND PURPOSE The board of directors has adopted the 2010 Stock Incentive Plan. The board of directors recommended that the 2010 Stock Incentive Plan be adopted, assumed and approved by our stockholders.The holder of a majority of our outstanding common stockas ofDecember 15, 2010 has given its consent to the adoption of the 2010 Stock Incentive Plan. The purpose of the 2010 Stock Incentive Plan is to increase our ability to attract and retain talented employees, consultants and directors and thereby enhance our growth and profitability. Under the 2010 Stock Incentive Plan, options to purchase common stock, including incentive stock options, restricted stock awards and other equity-based compensation, may be awarded to directors, officers, employees, consultants or other agents. Stockholder approval of the 2010 Stock Incentive Plan is required for purposes of compliance with certain exclusions from the limitations of Section 162(m) of the Internal Revenue Code of 1986, as amended (the "Code"). The following is a summary of the principal features of the 2010 Stock Incentive Plan. This summary is qualified in its entirety by reference to the complete text of the 2010 Stock Incentive Plan, which is attached hereto as an exhibit.Shareholders are urged to read the actual text of the 2010 Stock Incentive Plan in its entirety. 6 Purpose of the Plan The board of directors believes that the Plan is necessary for the Company to attract, retain and motivate its employees, directors and consultants through the grant of stock options, stock appreciation rights, restricted stock and restricted stock units. We believe the Plan best designed to provide the proper incentives for our employees, directors and consultants, ensures our ability to make performance-based awards, and meets the requirements of applicable law. There are currently 9 individuals that would be eligible to participate in the Plan, of which 5 are directors or executive officers and 4 are employees. Administration The Plan generally will be administered by our board of directors, which may delegate administration of the Plan to the compensation committee of our board of directors. The administrator of the Plan will have full authority to establish rules and regulations for the proper administration of the Plan, to select the employees, directors and consultants to whom awards are granted, and to set the date of grant, the type of award and the other terms and conditions of the awards, consistent with the terms of the Plan. The administrator of the Plan may modify outstanding awards as provided in the Plan. Limitation on Awards and Shares Available As of the date of this information statement, there are 3,000,000 shares of our common stock reserved for grants that may be made under the Plan. This number will not be increased unless it is in connection with an amendment to the Plan that is approved by a majority of the Company’s stockholders Eligibility Persons eligible to participate in the Plan include all of our employees, directors and consultants. Awards The Plan provides for the grant of: (i) incentive stock options; (ii) nonqualified stock options; (iii) stock appreciation rights; (iv) restricted stock; (v) restricted stock units; and (vi) other stock-based awards to eligible individuals. The terms of the awards will be set forth in an award agreement, consistent with the terms of the Plan. No stock option will be exercisable later than ten years after the date it is granted. The Plan administrator is authorized to grant awards intended to qualify as “performance-based compensation” under Section 162 (m) of the Internal Revenue Code of 1986, as amended. Stock Options. The Plan administrator may grant incentive stock options as defined in Section 422 of the Internal Revenue Code of 1986, as amended, and nonqualified stock options. Options shall be exercisable for such prices, shall expire at such times, and shall have such other terms and conditions as the Plan administrator may determine at the time of grant and as set forth in the award agreement; however, the exercise price must be at least equal to 100% of the fair market value at the date of grant. The option price is payable in cash or other consideration acceptable to the Company. Stock Appreciation Rights. The Plan administrator may grant stock appreciation rights with such terms and conditions as the administrator may determine at the time of grant and as set forth in the award agreement. The grant price of a stock appreciation right shall be determined by the administrator and shall be specified in the award agreement; however, the grant price must be at least equal to 100% of the fair market value of a share on the date of grant. Stock appreciation rights may be exercised upon such terms and conditions as are imposed by the Plan administrator and as set forth in the stock appreciation right award agreement. Restricted Stock. Restricted stock may be granted in such amounts and subject to the terms and conditions as determined by the Plan administrator at the time of grant and as set forth in the award agreement. The administrator may impose performance goals for restricted stock. The administrator may authorize the payment of dividends on the restricted stock during the restricted period. Other Awards . The Plan administrator may grant other types of equity-based or equity-related awards not otherwise described by the terms of the Plan, in such amounts and subject to such terms and conditions, as the administrator shall determine. Such awards may be based upon attainment of performance goals established by the administrator and may involve the transfer of actual shares to participants, or payment in cash or otherwise of amounts based on the value of shares. VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF The Board of Directors fixed the close of business on December 15, 2010 as the record date for the determination of the common shareholders entitled to notice of the action by written consent. As of December 15, 2010, Passport Arts had issued and outstanding 3,893,600 shares of common stock . Shareholders holding a controlling interest equaling not less than fifty percent (50%) of voting rights of the securities of Passport Arts, as of the record date have consented to the action required to carry the proposed reincorporation merger and adopt the Plan 7 SECURITY OWNERSHIP OF EXECUTIVE OFFICERS, DIRECTORS AND FIVE PERCENT STOCKHOLDERS The following table sets forth certain information concerning the ownership of the Corporation's common stock as of December 15, 2010, with respect to: (i) each person known to the Corporation to be the beneficial owner of more than five percent of the Corporation's common stock; (ii) all directors; and (iii) directors and executive officers of the Corporation as a group. As of December 15, 2010, there were 3,893,600 shares of common stock issued and outstanding. Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Owner Percent of Class Common Stock Arnold Casale c/o Passport Arts Inc. 1110 South Avenue, Suite 100, Staten Island, NY 10314 86.30% On December 15, 2010, the Corporation entered into a Merger Agreement in which The Original Soupman, Inc. (“OSM”) was merged with andinto our subsidiary, OSM Merge, Inc., with The Original Soupman, Inc. surviving the merger.Each outstanding share of common stock and preferred stock of The Original Soupman, Inc. was converted into an aggregate of 14,212,828 shares of our common stock and 1,987,783 shares of preferred stock, respectively. In addition, princinpal and interest on $4,673,000 in OSM convertible notes were converted into 4,830,256 shares of the Corporation’s common stock at an exchange ratio of $1.00 per common share. The following table sets forth certain information concerning the ownership of the Corporation's common stock as of December 21, 2010, with respect to: (i) each person known to the Corporation to be the beneficial owner of more than five percent of the Corporation's common stock; (ii) all directors; and (iii) directors and executive officers of the Corporation as a group. The notes accompanying the information in the table below are necessary for a complete understanding of the figures provided below. As of December 21, 2010, there were 19,043,084 shares of common stock issued and outstanding and 1,987,783 shares of preferred stock, respectively. Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Owner Percent of Class Common Stock Arnold Casale Chief Executive Officer c/o Passport Arts Inc. 1110 South Avenue Suite 100, Staten Island, NY 10314 18.07% Common Stock Daniel Rubano Vice President of Franchise Development and Secretary c/o Passport Arts Inc. 1110 South Avenue Suite 100, Staten Island, NY 10314 11.62% Common Stock Robert Bertrand President c/o Passport Arts Inc. 1110 South Avenue Suite 100, Staten Island, NY 10314 3.13% Common Stock Seb Rametta c/o Passport Arts Inc. 1110 South Avenue Suite 100, Staten Island, NY 10314 15.18% All Officers and Directors asa Group (3) 32.41% 8 1. Includes 100,000 shares of common stock issuable upon exercise of options that are currently exercisable. 2. Includes 50,000 shares of common stock issuable upon conversion of preferred stock. 3. Includes 250,000 shares of common stock issuable upon exercise of options that are currently exercisable.Includes 774,980 shares of common stock owned by a trust of which Mr. Rametta is the trustee.Includes 464,750 shares of common stock owned by a trust of which Mr. Rametta is the trustee issuable upon conversion of shares of preferred stock. 4. Includes 300,000 shares of common stock issuable upon exercise of options that are currently exercisable and 50,000 shares of common stock issuable upon conversion of preferred stock. INTEREST OF CERTAIN PERSONS IN MATTERS TO BE ACTED UPON No director, executive officer, nominee for election as a director, associate of any director, executive officer or nominee or any other person has any substantial interest, direct or indirect, by security holdings or otherwise, in the proposed move or in any action covered by the related resolutions adopted by the Board of Directors, which is not shared by all other stockholders. Nevada Anti-Takeover Provisions The anti-takeover provisions of Sections 78.411 through 78.445 of the Nevada Corporation Law will apply to us.Section 78.438 of the Nevada law prohibits a company from merging with or selling more than 5% of our assets or stock to any shareholder who owns or owned more than 10% of any stock or any entity related to a 10% shareholder for three years after the date on which the shareholder acquired our shares, unless the transaction is approved by our Board of Directors.The provisions also prohibit us from completing any of the transactions described in the preceding sentence with a 10% shareholder who has held the shares more than three years and its related entities unless the transaction is approved by our Board of Directors or a majority of our shares, other than shares owned by that 10% shareholder or any related entity. These provisions could delay, defer or prevent a change in control of the surviving Company. FORWARD-LOOKING STATEMENTS This information statement may contain certain “forward-looking” statements (as that term is defined in the Private Securities Litigation Reform Act of 1995 or by the U.S. Securities and Exchange Commission in its rules, regulations and releases) representing our expectations or beliefs regarding our company. These forward-looking statements include, but are not limited to, statements concerning our operations, economic performance, financial condition, and prospects and opportunities. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “intend,” “could,” “estimate,” “might,” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. These statements, by their nature, involve substantial risks and uncertainties, certain of which are beyond our control, and actual results may differ materially depending on a variety of important factors, including factors discussed in this and other of our filings with the U.S. Securities and Exchange Commission. WHERE YOU CAN FIND MORE INFORMATION We are subject to the information and reporting requirements of the Securities Exchange Act of 1934, as amended, and in accordance with the Securities Exchange Act, we file periodic reports, documents, and other information with the Securities and Exchange Commission relating to our business, financial statements, and other matters. These reports and other information may be inspected and are available for copying at the offices of the Securities and Exchange Commission, treet, N.E., Washington, DC 20549. Our SEC filings are also available to the public on the SEC’s website at http://www.sec.gov. INCORPORATION OF FINANCIAL INFORMATION We “incorporate by reference” into this Information Statement the information in certain documents we file with the SEC, which means that we can disclose important information to you by referring you to those documents. We incorporate by reference into this information statement the following documents we have previously filed with the SEC: including our Form 10-K annual report for the year ended August 31, 2010 and quarterly reports on Form 10-Q for the past quarters ended November 30, 2009, February 28, 2010 and May 31, 2010, any reports on Form 8-K or other forms which have been filed with the Securities and Exchange Commission are incorporated herein by reference. All of these forms may be accessed through the EDGAR archives, at www.sec.gov. 9 Only one information statement is being delivered to multiple stockholders sharing an address, unless we have received contrary instructions from one or more of the stockholders. We will undertake to deliver promptly upon written or oral request a separate copy of the information statement to a stockholder at a shared address to which a single copy of the information statement was delivered. You may make a written or oral request by sending a written notification to our principal executive offices at1110 South Avenue, Suite 100, Staten Island, NY 10314 stating your name, your shared address, and the address to which we should direct the additional copy of the information statement or by calling our principal executive offices. If multiple stockholders sharing an address have received one copy of this information statement and would prefer us to mail each stockholder a separate copy of future mailings, you may send notification to or call our principal executive offices. Additionally, if current stockholders with a shared address received multiple copies of this information statement and would prefer us to mail one copy of future mailings to stockholders at the shared address, notification of that request may also be made by mail or telephone call to our principal executive offices. Dated: December 23, 2010 By Order of the Board of Directors /s/ Arnold Casale Arnold Casale, Chief Executive Officer and Director 10 APPENDICES Exhibit A–
